Case 2:14-cv-04090-JBW-RML Document 285 Filed 06/14/19 Page 1 of 1 PageID #: 6041




  DIRECT DIAL: (212) 451-9606
  EMAIL: llevy@wolfpopper.com

                                                                  June 14, 2019

  By ECF

  Hon. Jack B. Weinstein
  United States District Judge
  225 Cadman Plaza
  Brooklyn, NY 11201

                    Re:         Belfiore v. The Procter & Gamble Co., No. 14-CV-4090

  Dear Judge Weinstein,
         I write on behalf of Plaintiff Anthony Belfiore (“Plaintiff”) in the above-captioned action.
  Counsel for Plaintiff and Defendant Procter & Gamble Company (“Defendant” or “P&G”) have met
  and conferred regarding a schedule for the evidentiary hearing and any reports or briefing beforehand.
          After further discussion with Mr. Weir, the earliest he could possibly submit a supplemental
  report is July 9. As we previously informed the Court, he is scheduled for trial the week of July 15
  and could not attend an evidentiary hearing. ECF No. 276. Plaintiff’s counsel are unavailable the
  week of July 15, but generally available any time after that week. Mr. Weir also has a deposition
  scheduled the following week, and could be available for a hearing on Friday, July 26, or any time in
  the following two weeks (i.e., the weeks of July 29 and August 5). After we so informed counsel for
  P&G of Mr. Weir’s and counsel’s unavailability the week of July 15, P&G said that its expert is only
  available the week of July 15.
         Defendants’ joint letter this afternoon is the first time that P&G has suggested Mr. Weir submit
  any supplemental report by June 21, which is an absurd proposal. As they know, there is a difference
  between possessing data and evaluating data for a report—it is not an instantaneous process.
          Defendants also incorrectly suggest that Mr. Weir has been working on this case since his
  prior reports in 2015. This Court stayed discovery for years, and, as such, Mr. Weir has not performed
  any work in this action since the submission of the motion for class certification. P&G does have his
  reports and analysis on Freshmates in the Pettit action and conducted his deposition regarding his
  analysis. P&G opposed class certification attacking Mr. Weir’s analysis of injury and damages. The
  Court rejected P&G’s argument and certified a California Class of Freshmates consumers.
          We suggest that the Court schedule a single day for Mr. Weir to testify and be cross examined
  at the end of July, with additional days scheduled to accommodate Defendants’ witnesses.
                                                                  Respectfully submitted,

                                                                  /s/ Lester L. Levy

                                                                  Lester L. Levy

  cc:      All Counsel of Record (via ECF)
